Citation Nr: 1104898	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's lymphatic filariasis, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from April 1964 to October 1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which denied an increased 
disability evaluation for the Veteran's lymphatic filariasis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that an increased evaluation is warranted for 
his chronic lymphatic filariasis as the disability is manifested 
by "flare ups" which occur at least once a month and encompass 
chills, fevers, and swelling of the legs and the groin area.  At 
a December 2009 hearing before a VA hearing officer, the Veteran 
testified that his chronic lymphatic filariasis was manifested by 
fevers; "flu-like/malaria-like" symptoms; lymph node swelling 
under his arms and in the groin area; scrotal edema; and lower 
extremity and knee swelling.  

The Veteran has undergone multiple VA evaluations to assess his 
lymphatic filariasis.  However, the examination findings do not 
specifically delineate whether the Veteran's diagnosed "chronic 
lymphatic filariasis" represents an active disease process and, 
if not, what are the Veteran's chronic lymphatic filariasis 
residuals.  The report of a September 2008 VA genitourinary and 
lymphatic disorders examination for compensation purposes conveys 
that the Veteran was diagnosed with chronic scrotal and penile 
edema secondary to filariasis.  The report of a December 2009 VA 
genitourinary and infectious disease examination for compensation 
purposes states that an impression of lymphatic filariasis was 
advanced.  The VA examiner opined that:  
The Veteran does have evidence of 
lymphedema in the scrotum and penis, as 
well as the prepubic area which are 
consistent with chronic lymphatic 
filariasis.  This condition is also 
associated with lymphatic blockage and 
edema of the lower extremities.  ...  One 
could not state the major component of [the 
Veteran's lower extremity swelling] being 
attributed to his lymphatic filariasis 
without speculation.  One can say, however, 
that the scrotal and penile swelling and 
symptoms associated with it are secondary 
to his lymphatic filariasis.  Concerning 
the recurrent symptoms of fever and chills, 
with prostration occurring once or twice a 
month and lasting 3-4 days as a residual of 
his filarial illness acquired while in the 
service in 1967, it is difficult for the 
present examiner to render a plausible 
explanation.  In review of the literature, 
it is noted that in the acute phase of 
filarial illness, these symptoms are to be 
expected, and in endemic areas, these 
symptoms can be recurrent.  ...  The 
recurrent symptoms of fever and chills as 
related to this phenomena should not occur.  
...  As to the relationship of these symptoms 
of fever, chill, and flu-like symptoms 
during acute flare-ups, and their 
relationship to his filariasis, the present 
reviewer cannot render an opinion without 
speculation.  

The report of an April 2010 VA genitourinary examination for 
compensation purposes notes that the Veteran's claims files were 
not available for review.  The Veteran was diagnosed with 
"chronic groin, suprapubic, penile, and scrotal edema secondary 
to chronic lymphatic filariasis."  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the provisions of 
38 C.F.R. § 4.88b, Diagnostic Code 6305 direct that lymphatic 
filariasis is to be evaluated as either an active disease process 
or the chronic residuals thereof.  As clarification is required 
as to whether the disease is active, the Board finds that a 
further VA infectious disease evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

As the claims files are being returned to the RO, they should be 
updated to include any VA treatment records compiled since 
September 8, 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran, not 
already of record, including that provided 
after September 8, 2010.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his lymphatic filariasis.  
In light of the disability involved, 
the examination should be conducted by 
an infectious diseases specialist, if 
possible.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner or examiners should advance an 
opinion as to the following questions:

a.  If the Veteran is again diagnosed 
with chronic lymphatic filariasis, 
does the diagnosed disability 
represent an active disease process?  

b.  If the Veteran is not found to 
have an active disease process related 
to his lymphatic filariasis, what are 
the Veteran's chronic lymphatic 
filariasis residuals?  In other words, 
what manifestations are at least as 
likely as not (a probability of 50 
percent or greater) residuals of 
chronic lymphatic filariasis.  

Send the claims folders to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner or examiners are 
requested to provide a rationale for all 
stated opinions, which may include 
references to medical literature and 
studies.  

3.  Then readjudicate the Veteran's 
entitlement to an increased evaluation for 
his lymphatic filariasis.  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on the 
Veteran's claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

